Citation Nr: 0708593	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  94-12 237	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer due to 
exposure to ionizing or electromagnetic radiation or to Agent 
Orange (AO). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service with the U.S. Air Force  
(USAF) from October 1959 to June 1980.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 1990 rating action that denied service 
connection for bladder cancer due to exposure to ionizing or 
electromagnetic radiation, and a June 1994 rating action that 
denied service connection due to AO exposure. 

In June 1993, the veteran testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.

By decisions of February 1996, August 1997, October 2000, 
June 2004, the Board remanded this case to the RO for further 
development of the evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.

2.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era, and is presumed to have been 
exposed to AO during that time.

3.  Bladder cancer was not manifested in service or within 1 
year of separation therefrom, and the most probative 
competent medical evidence does not show that it is 
attributable to service, to include any exposure to AO 
therein.

4.  The veteran was exposed to ionizing radiation during 
military service, and the probative competent medical 
evidence does not attribute bladder cancer to any radiation 
exposure or any other incident of service.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer, 
claimed as due to exposure to ionizing or electromagnetic 
radiation or to AO, have not been met.  38 U.S.C.A.   §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 
(2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

May 2003 and June 2004 post-rating RO letters informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claims, and what was needed 
to establish entitlement to service connection for a 
disability as due to exposure to radiation and AO.  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
reiterated the type of records that the VA would make 
reasonable efforts to get.  The June 2004 RO letter requested 
the veteran to furnish any evidence that he had in his 
possession that pertained to his claims.  The Board thus 
finds that those 2003 and 2004 RO letters cumulatively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by him; and (4) a request by the VA that the claimant provide 
any evidence in his possession that pertains to the claim.  
As indicated above, all 4 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the 1990 and 1994 
rating actions on appeal, inasmuch as the VCAA was not 
enacted until 2000.  However, the Board finds that, in this 
appeal, any delay in issuing the 38 U.S.C.A. § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his 
claims were fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remands, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the June 2004 
post-remand RO notice letter (which substantially completed 
the VA's notice requirements in this case), the RO gave the 
veteran further opportunities to furnish information and/or 
evidence pertinent to the claims before it readjudicated them 
on the basis of all the evidence of record in August  2006 
(as reflected in the Supplemental Statement of the Case).

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudications of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not afforded the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies his claims for service connection.  Accordingly, no 
effective date is being assigned, and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include all 
available service medical, administrative, and personnel 
records, and post-service VA and private medical records.  A 
copy of the March 1989 Social Security Administration (SSA) 
decision awarding the veteran disability benefits from 
September 1987 for disabilities including a history of 
transitional cell bladder carcinoma (currently in remission), 
together with medical records underlying that determination, 
has been obtained and considered in adjudicating this claim.  
A transcript of the veteran's June 1993 RO hearing testimony 
has been associated with the claims folder.  The veteran was 
afforded a comprehensive VA genitourinary examination in 
March 2000, and in October 2002 an authoritative medical 
opinion was obtained in this case from a VA physician who is 
the Chief Public Health and Environmental Hazards Officer.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matters 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

III.	Background

The service personnel records show that the veteran served in 
Vietnam from July 1964 to July 1965.  He attended service 
schools including the Strategic Air Command Nuclear Safety 
course, and served as a weapons mechanic and a munitions 
maintenance officer from October 1959 to April 1963, and as a 
weapons safety officer in England beginning in April 1963.

The service medical records are completely negative for 
findings or diagnoses of bladder cancer.  This first 
objective evidence of bladder cancer was the transitional 
cell bladder carcinoma noted in San Jose Medical Group 
records of September 1984, over 4 years post service; those 
records contain no opinion as to etiology of the cancer.

In June 1986, D. B., M.D., noted the veteran's life-long 
history of heavy cigarette smoking often in excess of 3 packs 
a day for most of his adult life, and the fact that cigarette 
smoking was a risk factor for bladder cancer.

Of record is a March 1989 SSA decision awarding the veteran 
disability benefits from September 1987 for disabilities 
including a history of transitional cell bladder carcinoma 
(currently in remission), together with the medical records 
underlying that determination.

In a July 1990 statement, an official of the Defense Nuclear 
Agency (DNA) reported that the veteran had been assigned to 
the 57th Munitions Maintenance Squadron at Dow Air Force Base 
in Maine during Operations DOMINIC I and II (conducted in 
1962).  The DNA stated that these were the only atmospheric 
nuclear tests conducted during the veteran's period of 
military service, but that a search of available historical 
documents, which included unit morning reports and dosimetry 
data, revealed no indication that he was present at either 
test.  The DNA noted that the information provided by the 
veteran indicated that any radiation exposure that he may 
have received was occupational in nature, and fell under the 
purview of the USAF.

In August 1990, the USAF reported that a search of their 
Master Radiation Exposure Registry by name and social 
security number for dosimetry data found no external or 
internal radiation (bioassay) exposure data in the Registry 
for the veteran.  

In an October 1991 statement, a service comrade stated that 
he served with the veteran until 1964, that their duties 
included loading nuclear weapons onto B-52 bombers, and that 
they were exposed to ionizing radiation while performing this 
duty.  

In an October 1991 statement, the veteran's former wife 
claimed that he was exposed to radiation while in military 
service, and that she knew that as a result of 
contemporaneous discussions with the veteran and his service 
comrades.

In a July 1992 statement, the veteran stated that he had not 
participated in atmospheric nuclear testing during his 
military service, noting that he was only        5 years old 
when atomic bombs were dropped on Hiroshima and Nagasaki.  
Thus, he did not participate in a "radiation-risk activity" 
as that term is defined in 38 C.F.R. § 3.309(d)(3)(ii).  The 
veteran did emphasize that his claim for service connection 
for bladder cancer was predicated on occupational exposure to 
radiation during service.

At the June 1993 RO hearing, the veteran testified that he 
handled nuclear material (uranium) which was delivered in 
lead boxes.  He would then pick it up and insert it into 
bombs with a cup at the end of a long handle.  He stated that 
he was also exposed to electromagnetic radiation from the 
radar of FB-111 aircraft.  He testified that he was also 
present at a Denver, Colorado nuclear weapons manufacturing 
site where plutonium dust was floating in the air, and that 
this facility was shut down due to safety problems.  

In separate November 1997 statements, R. L., M.D., stated 
that he treated the veteran for bladder cancer from December 
1988 to March 1993 and from December 1995 to the present 
time; D. B., M.D., stated that he treated the veteran for 
bladder cancer from March 1994 to April 1995.  Both 
physicians opined that the veteran's bladder cancer was 
possibly caused by his exposure to radiation or AO, but 
stated no reasons or bases for their conclusions or what 
evidence they reviewed in arriving thereat.  

Following March 1990 VA genitourinary examination, the 
diagnosis was status post transitional cell bladder carcinoma 
possibly due to environmental exposure during the veteran's 
military service.  The physician noted that the veteran 
attributed his bladder cancer to multiple environmental 
exposures during service including AO and radiation from 
nuclear devices and explosives.

In an August 2002 report, the Chief of the Weapons, Space, 
and Nuclear Safety Division of the USAF Headquarters Safety 
Center stated that, after procurement and review of all 
available medical and personnel records from the National 
Personnel Records Center, the veteran's career total whole 
body deep dose of ionizing radiation was 0.3 rem.  It was 
noted that the veteran's exposure did not include an internal 
dose because he was not exposed to spalling material, and he 
was not exposed to beta emitters in a manner that would 
require a determination of an additional skin dose.  It was 
noted that the approximate start year of the veteran's 
exposure was 1972, and the ending year was approximately 
1977.  It was further noted that much of the veteran's time 
was spent as an instructor, and not at locations with full up 
weapons; he supervised maintainers, but did not maintain 
weapons.  Moreover, it was noted that the USAF did not 
routinely perform radiation dosimetry monitoring for its 
units that performed nuclear weapon maintenance, loading, and 
transportation operations because the expected exposures were 
below guidelines that would have necessitated dosimetry.  It 
was noted that studies had demonstrated that exposures 
typically were below 0.1 rem per year for personnel who 
performed weapons-related work, with the majority of the 
workers below 0.5 rem per year.  Additionally, there was no 
record of any accidents or incidents at the veteran's duty 
locations during his assignments.  Therefore, in lieu of more 
detailed information, a reasonable estimate of the maximum 
exposure received was 0.5 rem per year.  It was noted that 
Federal law permitted radiation workers to receive radiation 
exposures up to 5 rem per year, and that the average U.S. 
citizen received approximately 0.3 rem per year from natural 
background radiation sources.  It was concluded that the 
estimated maximum exposure received by the veteran was well 
within allowable Federal limits.      

In October 2002, a VA physician who is the Chief Public 
Health and Environmental Hazards Officer noted the veteran's 
claim of exposure to ionizing and electromagnetic radiation 
and AO during his military service, and the abovementioned 
August 2002 report from the Chief of the Weapons, Space, and 
Nuclear Safety Division of the USAF Headquarters Safety 
Center estimating that the veteran was exposed to a maximum 
dose of 0.5 rem per year.  The doctor stated that, since the 
USAF estimated that the veteran's radiation exposure began in 
1972 and ended in 1977, it was estimated that his total 
maximum dose was 3.0 rem.  Citing the Committee on 
Interagency Radiation Research and Policy Coordination 
Science Panel Report Number 6 (1988), the physician 
calculated that exposure to 25.42 rads or less at age 32 
provided a 99% credibility that there was no reasonable 
possibility that it was as likely as not that the veteran's 
bladder cancer was related to exposure to ionizing radiation.  
The doctor further cited information in medical literature 
(Mettler and Upton, Medical Effects of Ionizing Radiation, 
2nd ed., 1995) that confirmed that the bladder was sensitive 
to radiation carcinogenesis, but that most studies of 
occupational (i.e., low dose) exposures were negative for 
increased risk.  Citing the VA Continuing Education Program, 
Veterans and Radiation (2001), the physician stated that, 
except for ultraviolet radiation and skin cancer, current 
scientific information did not clearly document that non-
ionizing radiation was carcinogenic.  Citing the most recent 
report, Veterans and Agent Orange: Update 2000, the doctor 
noted that the National Academy of Sciences concluded that 
there was inadequate/insufficient evidence to determine 
whether an association existed between herbicides used in 
Vietnam and urinary bladder cancer.  In light of the above, 
the physician opined that it was unlikely that the veteran's 
bladder cancer could be attributed to exposure to ionizing 
radiation or non-ionizing electromagnetic radiation during 
his military service; she also opined that, while it was 
possible that his bladder cancer could be due to AO exposure, 
she could not state that it was at least as likely as not 
that that was the case.

In a subsequent October 2002 advisory opinion, the Director 
of the VA Compensation & Pension (C&P) Service reviewed the 
abovementioned October 2002 VA physician's report, together 
with records that reflected that the veteran was first 
exposed to ionizing radiation at age 32; that bladder cancer 
was first diagnosed approximately 7 years after his last 
exposure; that the USAF estimated that the veteran was 
exposed to a maximum dose of 0.5 rem per year from 1972 to 
1977; that the veteran's total maximum dose was 3.0 rem; and 
that the veteran had a history of smoking 2 to 3 packs of 
cigarettes per day since age 12 and a family history of 
cancer in several relatives.  Based on the October 2002 VA 
physician's report and following a review of the evidence in 
its entirety, the Director opined that there was no 
reasonable possibility that the veteran's bladder cancer 
resulted from exposure to ionizing radiation, non-ionizing 
radiation, or AO in service.

In response to the June 2004 Acting Director of the VA C&P 
Service's request for a quantitative estimate of ionizing 
radiation exposure for the veteran for the periods 1959 to 
1972 and 1977 to 1980, a report was received in June 2005 
from the Chief of the Radiation Protection Division and USAF 
Radioisotope Committee Secretariat of the USAF Medical 
Support Agency, Office of the Surgeon General, USAF 
Headquarters.  The report indicated that a search of the USAF 
Master Radiation Exposure Registry - the single repository 
for occupational radiation exposure monitoring for all USAF 
personnel - for records of radiation exposure showed no 
external or internal exposure data for the veteran.    
     
In a January 2006 report, the Chief of the Nuclear Weapons 
Safety Branch of the USAF Headquarters Safety Center stated 
that, after a review of the additional information in the 
record since its August 2002 report, the revised estimate of 
the veteran's career total maximum whole body deep dose of 
ionizing radiation was 1.64 rem, based on the exposure 
periods from 1959 to 1964, 1970 to 1972, and 1972 to 1977.  
This estimate was based on the records showing the veteran's 
military service from 1959 to 1970, with duty at Dow Air 
Force Base from 1959 to 1964 as a nuclear and conventional 
weapons loader, and service in Vietnam from 1964 to 1965.  It 
was noted that information did not exist to validate exposure 
from 1965 to 1970.  Additional review of the veteran's duty 
period from 1977 to 1980 resulted in no change to the 
previous assessment that much of his time was spent as an 
instructor, and not at locations with full up weapons.   

III.  Analysis

The veteran contends that his bladder cancer is etiologically 
related to exposure to radiation and AO in service.  He 
asserts that he worked as a weapons specialist in service in 
underground bunkers that housed nuclear devices for 17 years 
from 1960 to 1977, except for the period from June 1964 to 
July 1965.  He states that his physicians have indicated that 
several causative factors for the bladder cancer that had its 
onset in 1984 include his exposure to radiation from the 
nuclear devices and the manufacture of plutonium in Colorado.  
He also asserts that he was further exposed to repeated doses 
of high frequency electromagnetic radiation during the course 
of his duties disassembling nuclear devices.

A.  Service Connection for Bladder Cancer, to include as due 
to AO Exposure
  
Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946 and a malignant tumor becomes manifest to a 
degree of 10% within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of it 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam era.  See 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)) (2004).  

In this case, available service records confirm the veteran's 
service in Vietnam during the Vietnam era.  Thus, under the 
legal authority cited above, he is presumed to have been 
exposed to AO during his Vietnam service.  However, his 
transitional cell bladder carcinoma is not among the 
enumerated disabilities under 38 C.F.R. § 3.309(e) for which 
the VA has determined an etiological relationship with 
inservice herbicide (AO) exposure exists.  

The record also presents no other basis for service 
connection for bladder cancer in this case.  The veteran's 
service medical records are completely negative for findings 
or diagnoses of any carcinoma, and there is no medical 
evidence that any carcinoma was manifested during the 1st 
post-service year.  Hence, the condition was not shown in or 
shortly after service.  In fact, the first objective evidence 
of such carcinoma was in 1984, over 4 years post service, at 
which time no exposure to AO was implicated in its etiology.  
Rather, a private physician in June 1986 implicated the 
veteran's life-long heavy cigarette smoking as a risk factor 
for his bladder cancer.  

Moreover, the Board finds that the most persuasive medical 
opinions on the question of whether there is a relationship 
between the veteran's bladder cancer and his active military 
service effectively negate such a relationship, and hence, 
weigh against the claim..  

The November 1997 private and March 1990 VA medical opinions 
referring to the veteran's exposure to AO as a "possible" 
cause of his bladder cancer are speculative at best, and 
certainly do not indicate that it is at least as likely as 
not, i.e., at least a 50% probability, that exposure to AO 
caused the cancer.  In October 2002, a physician who is the 
VA's Chief Public Health and Environmental Hazards Officer 
specifically reviewed the veteran's medical records to 
determine whether it was at least as likely as not that his 
bladder cancer was related to exposure to AO in service.  
This doctor also opined that, while it was possible that the 
bladder cancer could be due to AO exposure, it was not at 
least as likely as not that such was the case.  Based on the 
October 2002 VA physician's report and following a review of 
the evidence in its entirety, the Director of the VA C&P 
Service opined that there was no reasonable possibility that 
the veteran's bladder cancer resulted from exposure to AO in 
service.

Weighing the medical opinion evidence both for and against 
the claim, the Board finds that all medical opinions in this 
case are of limited probative value on the question of a 
nexus between the veteran's AO exposure and his bladder 
cancer, inasmuch as they are all no more than speculative.     

Hence, the Board finds that there is no persuasive medical 
opinion to support a medical nexus between the veteran's 
bladder cancer and his presumed exposure to AO in service.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

The Board has considered the appellant's assertions and 
testimony in connection with the claim on appeal.  However, 
as a layman without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on a medical matter-such as whether there 
exists a medical relationship between his bladder cancer and 
his military service, to include presumed AO exposure during 
his Vietnam service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown,   10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for bladder cancer, to include as due to 
AO exposure, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection for Bladder Cancer as due to Exposure 
to                    Ionizing or Electromagnetic Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by 3 different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997). There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). 
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R.         § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who participated in a radiation-risk 
activity during active service. "Radiation-risk activity" is 
defined as: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan by U.S. forces during the period 
beginning on 6 August 1945 and ending on 1 July 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who were in the occupation forces of 
Hiroshima or Nagasaki during the period 6 August 1945 to      
1 July 1946; or certain service on the grounds of gaseous 
diffusion plants located in Paducah, Kentucky, Portsmouth, 
Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, 
service on Amchitka Island, Alaska. See 38 C.F.R. § 
3.309(d)(ii).

In this case, the veteran had urinary bladder cancer.  Thus, 
he had one of the cancers listed in 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) that are subject to presumptive service 
connection under 38 U.S.C.A. § 1112(c).  Therefore, the 
remaining question to be addressed is whether the veteran was 
a "radiation-exposed veteran," as defined above.

The veteran did not serve prior to October 1959.  Thus, he 
did not serve in Hiroshima or Nagasaki, or on the grounds of 
gaseous diffusion plants located in Paducah, Kentucky, 
Portsmouth, Ohio, Oak Ridge, Tennessee, or on Amchitka 
Island, Alaska.  As such, the Board finds that the veteran 
did not participate in a radiation-risk activity, as that 
term is defined by regulation.

As the veteran in this case does not meet the definition of a 
"radiation-exposed veteran" in accordance with 38 C.F.R. § 
3.309(d) (See McGuire v. West, 11 Vet. App. 274 (1998), the 
Board thus finds that he is not entitled to the presumption 
of service connection for bladder cancer based on radiation 
exposure.  38 C.F.R.         § 3.309(d).

As noted above, 38 C.F.R. § 3.311(b) provides a list of 
radiogenic diseases, i.e., diseases which may be induced by 
ionizing radiation.  These diseases, while not accorded the 
benefit of the regulations regarding presumptive service 
connection, have been determined to be potentially radiogenic 
in nature, and may therefore be referred to the VA Under 
Secretary for Benefits for a determination as to whether it 
is at least as likely as not that the veteran's listed 
disease resulted from exposure to radiation in service.  A 
review of these provisions shows that urinary bladder cancer 
is listed under 38 C.F.R. § 3.311 as a potentially 
"radiogenic disease."  However, a causal link must be 
demonstrated between radiation exposure in service and the 
subsequent development of urinary bladder carcinoma; 
causation is not presumed, but must be shown.  Thus, the 
Board must consider whether the development provisions of 
this section have been complied with.

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease, including 
urinary bladder cancer, following separation from service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, an assessment will be 
made as to the size and nature of the radiation dose.  If 
military records do not establish presence at or absence from 
a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  If it is determined that the veteran was exposed 
to ionizing radiation as a result participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki from September 1945 to July 1946, or 
other activities as claimed, and he subsequently develops a 
radiogenic disease within the applicable presumptive period, 
the case will be submitted to the VA Under Secretary for 
Benefits for a determination as to whether such disease 
resulted from exposure to ionizing radiation in service.  38 
C.F.R.        § 3.311.

The VA Under Secretary for Benefits is to consider the claim 
with reference to specified factors, and may request an 
advisory medical opinion from the VA Under Secretary for 
Health.  If, after consideration, the VA Under Secretary for 
Benefits determines that there is no reasonable possibility 
that the veteran's disease resulted from radiation exposure 
in service, the VA Under Secretary shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c)(1).

In this case, the Board finds that the official military 
records establish that the veteran was exposed to ionizing 
radiation.  Although the veteran does not contend that he 
participated in atmospheric nuclear weapons testing, he 
asserts that he worked as a weapons specialist in service in 
underground bunkers that housed nuclear devices for 17 years, 
and was exposed to radiation from the nuclear devices and the 
manufacture of plutonium in Colorado.  He also asserts that 
he was further exposed to repeated doses of high frequency 
electromagnetic radiation during the course of his duties 
disassembling nuclear devices.

Under 38 C.F.R. § 3.311(a)(2)(iii), in all other claims 
involving radiation exposure, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's DD Form 1141, Record of Occupational 
Exposure to Ionizing Radiation, if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. These records would then be forwarded to the VA 
Under Secretary for Health, who would be responsible for 
preparing a dose estimate, to the extent feasible, based on 
available methodologies.

After a review of this evidence, the Board finds that the VA 
has complied with the development provisions of 38 C.F.R. § 
3.311(b) to the extent possible.  The record shows that the 
October 2002 report of the VA physician who is the Chief 
Public Health and Environmental Hazards Officer, which is 
based on a quantitative analysis of a radiation dose 
estimate, is clearly against the finding of a causal 
relationship between the veteran's inservice radiation 
exposure of any kind and his bladder cancer.  The physician 
calculated that, given the veteran's estimated exposure, 
there was no reasonable possibility that it was as likely as 
not that his bladder cancer was related to exposure to 
ionizing radiation.  The doctor further cited information in 
medical literature that confirmed that the bladder was 
sensitive to radiation carcinogenesis, but that most studies 
of occupational (i.e., low dose) exposures were negative for 
increased risk, and that, except for ultraviolet radiation 
and skin cancer, current scientific information did not 
clearly document that non-ionizing radiation was 
carcinogenic.  In light of the above, the physician opined 
that it was unlikely that the veteran's bladder cancer could 
be attributed to exposure to ionizing radiation or non-
ionizing electromagnetic radiation during his military 
service.  Likewise, a subsequent October 2002 advisory 
opinion from the Director of the VA C&P Service, based on the 
October 2002 VA physician's report and following a review of 
the evidence in its entirety, was to the effect that there 
was no reasonable possibility that the veteran's bladder 
cancer resulted from exposure to ionizing or non-ionizing 
radiation in service.  Information received in the January 
2006 report of the Chief of the Nuclear Weapons Safety Branch 
of the USAF Headquarters Safety Center, which revised the 
estimate of the veteran's career total maximum whole body 
deep dose of ionizing radiation down from the previous 
estimate, contains no information that would change the 
October 2002 VA physician's or the VA C&P Service Director's 
opinion in the veteran's favor.  The Board accords great 
probative value to the medical opinion of the VA Chief Public 
Health and Environmental Hazards Officer and the advisory 
opinion of the VA C&P Service Director, inasmuch as they were 
based on the radiation dose assessment reported for the 
veteran, and contain detailed reasons and bases for the 
conclusions.

The Board has considered the appellant's assertions and 
testimony in connection with the claim on appeal.  However, 
as a layman without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on a medical matter-such as whether there 
exists a medical relationship between his bladder cancer and 
his military service, to include exposure to ionizing or 
electromagnetic radiation therein.  See Bostain, 11 Vet. App. 
at 127, citing Espiritu, 2 Vet. App. at 492.  See also 
Routen, 10 Vet. App. at 186 (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for bladder cancer, to include as due to 
exposure to ionizing or electromagnetic radiation, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.




ORDER

Service connection for bladder cancer due to exposure to 
ionizing or electromagnetic radiation or to Agent Orange is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


